Title: To Alexander Hamilton from Timothy Pickering, 13 October 1791
From: Pickering, Timothy
To: Hamilton, Alexander



Philadelphia Octr. 13. 1791.
Dear Sir,

When I received your letter of the 13th of August, I did not consider it with the attention which would have been necessary if at that time I had attempted to answer the questions you propose. Now it appears to me impossible to do it, with any degree of precision. It then struck me that certain communications to the Society of Agriculture of this city would have furnished the principal documents required, on the subject at large: but upon a review of them (after a lapse of several years,) I find I was mistaken.
In my late absence from the city, I meant to have made enquiries, in the counties thro’ which I travelled in this state; but here also I was disappointed; not meeting with any farmers sufficiently informed.
From the farms in my neighbourhood (from which you naturally expected me to collect accurate information) no conclusions can be drawn. Their peculiar situation in respect to title & their quality rendering them exceptions to most of the farms in the United States. Their title being in suspense between the claimants under Connecticut & Pennsylvania, prevents their due cultivation & improvement; and the parts under cultivation are almost exclusively the bottom (or intervale) lands adjacent to the river susquehannah and its branches. The residue of the country is without inclosures, where the cattle range at large, and where, till within four years past, the people cut wood for timber & fuel at discretion, without regarding their own lines of property. This singular state of the Wyoming farms precludes the idea of fixing their value. Their contents, generally are 300 acres, of which, upon an average, not 30 acres are reclaimed from a state of nature. The average produce of their cultivated grounds I estimate as follows—


Wheat
15 bushels per acre
}
Without manure.
}


Rye
12


Oats
25


Buckwheat
15


Indian Corn
25


Hay
 1½ ton


Mr. Bordley of Maryland (in a pamphlet published in 1784) remarks, That Mr. Young, the English Travelling farmer, has ascertained, that 289 acres are the average size of farms in England; of which 140 are in grass; & the remaining 149 are called arable; altho’ only 112 give crops; the residue, 37 acres, contains the buildings, orchard &c. Mr. Bordley estimates the average size of Maryland farms at 240 or 250 acres exclusive of woods; and their average produce at 6 bushels of wheat & 12 of Indian Corn per acre. An intelligent Jersey farmer (in a communication to the Agricultural Society here) rated the average produce of wheat in that state to be under 6 bushels. Doctor Tilton thus states the produce of land in the Delaware state “an acre of ground will produce of Timothy from one to two tons of dry forage; of red clover, from 2 to 3 tons; of Indian corn, from 15 to 50 bushels; of wheat from 6 to 20 bushels; of barley and rye, from 10 to 35 bushels; of oats and buckwheat from 15 to 30 bushels; of Irish potatoes, from 100 to 300 bushels.” If the doctor meant that the mean quantities should be considered as the average produce, the land in the Delaware state must be more fertile or better cultivated than the land of any of the old states in the union.

I have made a few enquiries relative to the sizes of farms and their divisions into meadows, pastures, arable & wood land, in this state & Connecticut: but the answers were not satisfactory; and as your application to me respected only land in “my quarter” it may be useless to state them.
As it is thus in my power to give you only such very imperfect information relative to the subject of your investigation, I hope you may have taken measures to obtain from others what will answer your design. I think, however, it will be impossible to ascertain the requisite facts with precision: for I doubt whither one American farmer in a thousand has determined by actual admeasurement, the sizes of his fields and their produce.
I am & c.
A. Hamilton Esqr.Secy of the Treasury
